TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2020



                                      NO. 03-19-00420-CV


                             In re Commitment of David Delacruz




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment and order of commitment signed by the trial court on

March 21, 2019. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the judgment and order. Therefore, the Court affirms the trial

court’s judgment and order of commitment. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.